DETAILED ACTION
This office action is amendment filed on 8/30/21. Pending claims are 1-20. Claims 1-2, 8-9,11-12,  and 18-20 are amended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of instant application are rejected on the ground of nonstatutory double patenting over claims 1-13 of patent no. 9531522, henceforth, ‘522. This is a double patenting rejection since the conflicting claims have been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced patent ‘522 and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:
Comparison of claim 1 of instant application with claim 1 of patent ‘522 reveals:
Following limitation is same as in claim 1 of instant application:
“comparing the plurality of requests against a statistical model to predict future network content requests from the mobile device, the statistical model based at least in part on network content requests from a plurality of mobile devices;
Following limitations currently included In claim 1 of patent ‘522, are not included in claim 1 of instant application, as follows, thus claims 1 of instant application is broader  than claim 1 of patent 522. 
“---computerized method performed by a network server---“
(a) collecting from a mobile user device a plurality of prior requests from an individual user for user demand content from said network, said plurality of prior requests initiated by said mobile user device; (b) analyzing said plurality of prior requests for user demand content collected from said mobile user device with machine learning techniques to build a profile for said individual user; --- said list comprising a deadline for each anticipated request; (d) for each anticipated request and deadline in said list: (1) downloading to said mobile user device in advance of said deadline data responsive to said anticipated request; (2) storing said data in a memory in said mobile user device; in advance of said deadline data responsive to said anticipated request; (2) storing said data in a memory in said mobile user device; “—statistical model—“ substitutes "— machine learning techniques—“, but interpretation is comparable.
From above, it appears that limitation of claim 1 of instant application , is anticipated by claim 1 of patent ‘522. Rest of limitations in claim 1 of instant application are similar to those of claim 1 of patent 522.
Following limitations are added anew in claims 1, 1, 11 and 20 of instant application, which are obvious in view of Hinosugi et al (US 20100189129), henceforth, ’12, see office action below:9..
a first network bandwidth at a first time associated with the plurality of network content requests and a second network bandwidth at a second time associated with the plurality of anticipated network content requests to reduce a peak to average ratio of bandwidth of the network.

Claims 11 and 20 of instant application are similar to claim 1 of patent ‘522.
Applicant’s claim 1, 11, and 20 of instant application merely broadens the scope of patent ‘522 claims 1 and 10 by elimination of the terms from claim 1 and 10 of Patent ‘522. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. ELILILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claims 1-20 of instant application are rejected on the ground of nonstatutory double patenting over 
claims 1-13 of patent no. 9680766, henceforth, ’766, 
Following limitations, currently in patent ‘766, are not included in claim 1 of instant application, thus claim 1 of instant application is broader than claim 1 of patent ‘766, and, therefore anticipated by claim 1 of patent ‘766.
A computerized method 
collecting a plurality of prior requests from an individual user for dynamically delivered user demand 
content from said network, said requests initiated by an individual user mobile device; (b) analyzing said 
plurality of prior requests for dynamically delivered user demand
said statistical model utilizing dynamic data requests for user demand content from said network obtained from a plurality of mobile devices; (c) generating a list of anticipated requests from said individual user mobile device for user demand content, said list comprising a deadline for each anticipated request; (d) for a plurality of anticipated requests and deadlines in said list: (1) downloading to a site accessible to said individual user mobile device in advance of said deadlines data resources responsive to said anticipated requests; and (2) 
The subject matter claimed in the claim 1 of instant application is fully disclosed in the referenced patent ‘766 and would be covered by patent ‘766 since the referenced patent and the instant application are claiming common subject matter, as follows:
Comparison of claim 1 of instant application with claim 1 of patent ‘766 reveals:
In instant application, “—a plurality of requests—” “replaces “—a plurality of prior requests—
Rest of limitations are similar, except worded differently, such as . “comparing the plurality of requests against a statistical model to predict future network content requests from the mobile device, the statistical model based at least in part on network content requests from a plurality of mobile devices”;
Following limitations are added anew in claims 1, 1, 11 and 20 of instant application, which are obvious in view of Hinosugi et al (US 20100189129), henceforth, ’12, see office action below:..
a first network bandwidth at a first time associated with the plurality of network content requests and a second network bandwidth at a second time associated with the plurality of anticipated network content requests to reduce a peak to average ratio of bandwidth of the network.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. ELILILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claims 1-20 of instant application are rejected on the ground of nonstatutory double patenting over 
claims 1-13 of patent no. 10187327, henceforth, ’327, 

A computerized method performed by a network server comprising:
generating, from the comparison of requests against the statistical model,
wherein the network content is configured to be stored in a local memory at the mobile device, thereby being available for display on the mobile device upon a user's request. 
Claim 11 and 20 of instant application are comparable to claims 20 and 15 respectively, in that following limitations, currently in patent ‘327, are not included in claim 1 of instant application, thus claim 1 of instant application is broader than claim 1 of patent ‘327, and, therefore anticipated by claim 1 of patent ‘327.
A computerized method performed by a network server comprising:
generating, from the comparison of requests against the statistical model,
Following limitations are added anew in claims 1, 1, 11 and 20 of instant application, which are obvious in view of Hinosugi et al (US 20100189129), henceforth, ’12, see office action below:..
a first network bandwidth at a first time associated with the plurality of network content requests and a second network bandwidth at a second time associated with the plurality of anticipated network content requests to reduce a peak to average ratio of bandwidth of the network.
Dependent claim 2, 3, 5, 8, 9 of instant application is identical to claim 2, 3, 5, 7, 9  respectively of patent ‘327
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. ELILILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1-20 of instant application are rejected on the ground of nonstatutory double patenting over 
claims 1-17 of patent no. 10616138, henceforth, ’128, 
Following limitations, currently in patent ‘138, are not included in claim 1 of instant application, thus 

within a peer-to-peer (P2P) network,
storing the network packet as a cached packet in a local cache of the first device; and transmitting the 
network packet to the P2P network, wherein the intelligent agent includes a machine learning model that is trained by (i) positively reinforcing subsequent requests received for cached packets stored in the local cache and (ii) negatively reinforcing a subsequent lack of requests received for cached packets stored in the local cache.
Claim 11 and 20 of instant application are comparable to claims 10 and 16 respectively, in that following limitations, currently in patent ‘327, are not included in claim 1 of instant application, thus claim 1 of instant application is broader than claim 1 of patent ‘327, and, therefore anticipated by claim 1 of patent ‘327.
within a peer-to-peer (P2P) network,
storing the network packet as a cached packet in a local cache of the first device; and transmitting the network packet to the P2P network, wherein the intelligent agent includes a machine learning model that is trained by (i) positively reinforcing subsequent requests received for cached packets stored in the local cache and (ii) negatively reinforcing a subsequent lack of requests received for cached packets stored in the local cache.
Following limitations are added anew in claims 1, 1, 11 and 20 of instant application, which are obvious in view of Hinosugi et al (US 20100189129), henceforth, ’12, see office action below:..
a first network bandwidth at a first time associated with the plurality of network content requests and a second network bandwidth at a second time associated with the plurality of anticipated network content requests to reduce a peak to average ratio of bandwidth of the network.

It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. ELILILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).

Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4,  11, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rieger et al (US 
9060208), henceforth, ‘208 in view of Buxton (US 20030204856), henceforth, ‘856 and further, in view of Hinosugi et al (US 20100189129), henceforth, ‘129..
For claims 1, 11 and 20, ‘208 discloses following limitations:
A method comprising:
(‘208: , see abstract, method comprises predicting which content will be requested by a set of users based 
upon the exhibited viewing habits of those users (and/or others). Further, ‘208 discloses: methods would ideally allow for delivery of at least some content to subscribers with non-responding CPE, and would reduce switching and processing latency associated with content delivery requests. refer to col. 1 lines 11-15)
collecting, from a network, a plurality of network content requests; 
(‘208: see abstract, A server process gathers viewership data comprising a listing of programs requested by users at various times of the day. collect viewership data from a plurality of devices, see claim 1.)
comparing the plurality of network content requests against a statistical model to predict a plurality of anticipated network content requests, wherein the statistical model is based at least in part on network content requests from a plurality of mobile devices, and wherein the plurality of anticipated network content requests
comprises a first data source and a second data source; 
(‘208: see abstract, gathers viewership data comprising a listing of programs requested by users at various times of the day. The server process aggregates the viewership data, identifies patterns within the aggregated data, and extrapolates a schedule of programs likely to be requested. (Examiner’s note:  Extrapolation is a statistical technique aimed at inferring the unknown from the known. After comparison, it attempts to predict future data by relying on historical data, such as estimating the size of a population a few years in the future.)  determine individual ones of said plurality of content elements that are predicted to be requested by said plurality of devices at said future time based at least in part upon said viewership data; at said future time, generate a multiplexed stream comprising said individual ones of said plurality of content elements predicted to be requested by said plurality of devices at said future time (Reads on predict a plurality of anticipated network content requests)--- said individual ones of said plurality of content elements. Further, in col. 16 lines 32-36, FIG. 1 illustrates a typical content-based network configuration with which the anticipatory or predictive network control and operation methodology of the present invention may be used. The various components of the network 100 include (i) one or more data and application origination points 102; (ii) one or more content sources (Reads on on first data sources 103,) and 
serving network content responsive to one or more of plurality of the anticipated network content requests from a source selected from a group consisting of the first data source and the second data source, wherein the serving occurs based on, in part, a comparison between a first network bandwidth at a first time associated with the plurality of network content requests and a second network bandwidth at a second time associated with the plurality of anticipated network content requests to reduce a peak to average ratio of bandwidth of the network.
(‘208: see abstract,   Methods and apparatus for optimizing bandwidth utilization in a cable network. In one embodiment, the method comprises predicting which content (Reads on first data source as well as second data source to supply contents viewership data)  will be requested (Reads on anticipated network content requests) by a set of users based upon the exhibited viewing habits  (Reads on demand) of those users (and/or others). A server process gathers viewership data (Reads on network supply) comprising a listing of programs (Reads on network supply) requested by users at various times of the day (Reads on network demand at first time and second time,). Further, in col. 2, lines 54-56 , scheduling the receipt of desired movies and other forms of data from a network (Reads on network supply vs demand,) , which simultaneously distributes many sources (Reads on first data source and second data source) of such data to many customers, Refer to col. 25, lines 34-42, deliver the designated content based upon the table of program channels predicted to be in demand and based upon the currently available bandwidth. In one variant, this comprises as many programs as will fill the available bandwidth (Reads on peak bandwidth ). In other variants, this comprises as many programs (Reads on network  supply) as will fill a portion of the available bandwidth, thus setting aside or reserving portions of the bandwidth for other related services.)
requested, as above, but ‘856 discloses explicitly following limitation, as follows:
“---statistical model to predict a plurality of anticipated network content requests,---“
(‘856: [0031], the accumulated usage statistics may be extrapolated to " predict" which new movie titles will likely be selected by user-subscribers and the server 104 then programmed to ensure that these movies are pushed to the processing units and residential gateways in anticipation of requests by the user-subscribers.
It would have been obvious to a person of ordinary skill in the art before the invention to have combined the limitation of ‘856 with those of ,208 for the advantage of contents arepushed to the processing units and residential gateways in anticipation of requests.
‘208 in view of ‘856  discloses extrapolates a schedule of programs likely to be requested, as above, but ‘129 discloses explicitly following limitation, as follows:
a comparison between a first network bandwidth at a first time associated with the plurality of network content requests and a second network bandwidth at a second time associated with the plurality of anticipated network content requests to reduce a peak to average ratio of bandwidth of the network.
([0024] a bandwidth calculation section to allocate a bandwidth to a user, which decreases the bandwidth allocated to the user with a relatively large average communication amount per previously determined unit time, and increases the bandwidth allocated to a user with the relatively small average communication amount;(Reads on  comparison between a first network bandwidth at a first time associated with the plurality of network content requests and a second network bandwidth at a second time associated with the plurality of anticipated network content requests to reduce a peak to average ratio of bandwidth of the network, because peak bandwidth is decreased versus average bandwidth is increased.)
It would have been obvious to a person of ordinary skill in the art before the invention to have combined the limitation of ‘856 with those of ,208 in view of ‘856 for the advantage of contents are pushed to the 
processing units and residential gateways in anticipation of requests and bandwidth availability.

For claim 11, ‘208 discloses following limitation:
A system comprising: a processor; and a memory storing instructions
(”208:, co. 10 lines 8-11, a processor; and a computer program adapted to run on the processor, the 
instructions,). 
Rest of limitations are same as in claim 1.

For claim 20, receiving at least one actual request for content; and fulfilling the at least one actual request 
using the served content.
(‘208:, col. 9 lines 52-55, a received channel or program request; determine, based at least in part on the processing, whether the requested channel or program request can be serviced locally by the apparatus; and if the channel or program request can be serviced locally by the apparatus, causing the tuner to tune to an RF carrier in order to service the request..)
Rest of limitations are same as in claim 1.

For claims 4 and 14, ‘208 in view of ‘856 and ‘129 discloses all limitations of subject matter, as applied to preceding claims1 and 11 respectively. In addition, ‘208 discloses , as follows:
wherein the plurality of network content requests are collected at least in part from a mobile device connected to the network.
(‘208:col. 30 lines 35-40, content from these channels is subsequently requested by a subscriber. Further, col. 11 lines 33-38, the terms "client device" and "end user device" include, but are not limited to, set-top boxes (e.g., DSTBs), personal computers (PCs), and minicomputers, whether desktop, laptop, or otherwise, and mobile devices such as handheld computers, PDAs, personal media devices (PMDs), and smartphones.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
‘208 in view of ‘856 and ‘129 and, further, in view of Blokes (US 20040117577), henceforth, ‘577.
	For claims 2 and 12, ‘208 in view of ‘856 and ‘129 discloses all limitations of subject matter, as applied to 
preceding 
claims1 and 11 respectively, with the exception of following limitation, which is disclosed by ‘577, as follows:
	wherein the plurality of anticipated network contentsrequests further comprises a deadline for each anticipated network content request and wherein the network content is served before the deadline.
 When a real-time requester issues a new request, the deadline is calculated and put into the Ti register as shown in FIG. 6, and the status is set to `real`, as opposed to ` anticipated`. When the request is granted or has already been granted but no new request is issued by the requester, then the status is set to ` anticipated` and the anticipated deadline is reloaded every cycle until a real request is received.)
	It would have been obvious to a person of ordinary skill in the art before the invention to have combined 
the limitation of ‘577 with those of ‘208 in view of ‘856 for the advantage of timely complete all actual and 
anticipated real-time requests.

	For claims 3 and 13, ‘208 in view of ‘856 and ‘129 discloses all limitations of subject matter, as applied to preceding claims1 and 11 respectively, with the exception of following limitation, which is disclosed by ‘577, as follows:
	wherein the deadline is a time.
	(‘577: [0002] The end of the latency period is the deadline by which the service request must be 
completed, and is sometimes referred to in the specifications as required-service-completio- n time.)
	It would have been obvious to a person of ordinary skill in the art before the invention to have combined the limitation of ‘577 with those of ‘208 in view of ‘856 for the advantage of knowing duration is how long it takes to execute the request from start of service to completion.

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
‘‘208 in view of ‘856 and ‘129 and, further, in view of Hasek (US 20140115090), henceforth, ‘090.
	For claims 5 and 15, ‘208 in view of ‘856 discloses all limitations of subject matter, as applied to preceding claims1 and 11 respectively, with the exception of following limitation, which is disclosed by ‘090, as follows:
	wherein the network content is served to the mobile device via the network.
	(‘090: [0046] server adapted to receive video content in a first format from a content source, and serve the video content to one or more users of the network;
	It would have been obvious to a person of ordinary skill in the art before the invention to have combined the limitation of ‘090 with those of ‘208 in view of ‘856 for the advantage of network operator accepting content element within the aforementioned caching architecture.

	For claim 10, ‘208 in view of ‘856 discloses all limitations of subject matter, as applied to preceding 
claim1, with the exception of following limitation, which is disclosed by ‘090, as follows:
	wherein the method is performed at least in part by a server connected to the network.
	(‘090:  [0023] Accordingly, it would be most desirable to implement methods and apparatus that allow the 
operator of a managed network to perform trade-off between server storage capacity and other network equipment 
(e.g., transcoding capability).)
	It would have been obvious to a person of ordinary skill in the art before the invention to have combined the limitation of ‘090 with those of ‘208 in view of ‘856 for the advantage of effectuating the content caching methods and policies as previously described.

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over ‘208 in view of ‘856 and ‘129 and, further, in view of ‘090 in view of Kelm et al (US 9170705), henceforth, ‘705.
	For claims 6 and 16, ‘‘208 in view of ‘856 and ‘129   and ‘090 discloses all limitations of subject matter, as applied to preceding claims1, 7-8 and 11, 14-15 respectively, with the exception of following limitation, which is disclosed by ‘705, as follows:
	wherein the network content is configured to be stored in a local memory at the mobile device, thereby being available for display on the mobile device upon a user's request.
	(‘705: col. 11, lines 19-22 promotional content 112 may be communicated to mobile communication device 130 at different times to be stored at mobile communication device 130 for display at appropriate times.
	It would have been obvious to a person of ordinary skill in the art before the invention to have combined the limitation of ‘705 with those of ‘208 in view of ‘856 and ‘090 for the advantage of generate promotional content.

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over ‘‘208 in view of ‘856 and ‘129 and, further, in view of Annie (US 20050250480), henceforth, ‘480.
	For claims 7 and 17, ‘208 in view of ‘856 and ‘129 discloses all limitations of subject matter, as applied to 

as follows:
	detecting, via the mobile device, a wireless network:
	(‘498: [0064] If the subscriber selects on said terminal 10 access to a second communications network 50, 51, 52, the content corresponding to a new service 13 provided by said second communications network 50, 51, 52, for example a new home page 13, is accessible via said user interface 11.)
	It would have been obvious to a person of ordinary skill in the art before the invention to have combined the limitation of ‘480 with those of ‘208 in view of ‘856 for the advantage of selecting content corresponding to a 
new service 13 provided by said second communications network.

Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over ‘208 in view of ‘208 in view of ‘856 and ‘129 and, further, in view of Mahajan (US 20110250869), henceforth, ‘869.
For claims 8 and 18, ‘208 in view of ‘856 and ‘129  and ‘498  discloses all limitations of subject matter, as applied to preceding claims1, 4, 7 and 11, 14, 17  respectively, with the exception of following limitation, which is 
disclosed by ‘869, as follows:
	wherein the detecting the wireless network comprises receiving a location of the mobile device.	
(‘869: [0044] a given UE may consider criteria such as (i) the given UE's location, ---iv) a network acquisition hierarchy that defines which networks are preferred over others for the given UE and/or (v) any combination thereof.)
	It would have been obvious to a person of ordinary skill in the art before the invention to have combined the limitation of  with those of ‘208 in view of ‘856 and ‘129 and ‘480 and for the advantage of selecting their physical-layer access network using rules that are based on the respective UEs' own environments.

Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over ‘208 in view of ‘856 and ‘129 and 480 and ‘869, further, in view of Ringland et al (US 20100085947), henceforth, ‘947.
For claims 9 and 19, ‘208 in view of ‘856 and ‘129 and 480 and 869  discloses all limitations of subject matter, as applied to preceding claims1, 4, 7-8 and 11, 14, 17-18  respectively, with the exception of following limitation, which is disclosed by ‘947, as follows:

(‘947: [0004] the network including a plurality of access points wherein each access point includes a memory where data for onward transmission to the mobile device may be cached and is operable to communicate with the mobile device over a short -range connection, when the mobile device is in range thereof, and with the network over a backhaul connection to the core portion of the network,.)
It would have been obvious to a person of ordinary skill in the art before the invention to have combined the limitation of ‘947 with those of ‘‘208 in view of ‘856 and ‘129 and ‘480 and 869 for the advantage of backhaul connection to the core portion of the network,
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be 
directed to EXAMINER whose telephone number is 571-272-3170.  The examiner can normally be reached on Monday to Thursday from 9 AM to 5 PM.

3.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar, SPE can be reached on (571)-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
4.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDER P MEHRA/ Primary Examiner, Art Unit 2647